 
 

Case 1:19-cr-00716-DLC Document 83 Fi He URelee. Page 1 of 1

  

ee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
19-CR-00716 (DLC)
. ORDER
TELEMAQUE LAVIDAS,
Defendant. :

 

Attorneys for the named defendant, Telemaque Lavidas, in the above matter may utilize
Courtroom Connect for the purpose of connecting fo the internet while at trial during the period

of January 6, 2020 until January 27, 2020.

Dated: (/#/AP SO ORDERED

flaw

Honerabl¢ Denise Cote
United States District Judge

 
